UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT Six Months Ended September 30, 2011 October 28, 2011 Dear Shareholders: The six-month period ended September 30, 2011 was a difficult time for the Perkins Discovery Fund (the “Fund”) and the stock market in general.The Fund finished the period with a return of -25.42% versus -25.13% for the Dow Jones Wilshire Micro-Cap Index, -23.12% for the Russell 2000® Index, -13.15% for the NASDAQ Composite and -13.78% for the S&P 500® Index.Micro-cap stocks were among the hardest hit during the period.Historically, in a bear market micro-caps typically decline more than larger cap stocks, but have often rebounded faster in the next bull market.During the quarter ended September 30, 2011, the Fund was down -22.44% versus -22.31% for the Dow Jones Wilshire Micro-Cap Index. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the six-month period, we acquired 3 new holdings and disposed of 12.As a result, the portfolio contracted from 48 holdings to 39.We started the period with 10.1% in cash and cash equivalents and ended with 2.6% as more money left the Fund than came in from new investors and liquidated positions. Our three biggest gaining stocks for the six-month period were Diamond Foods, Inc., Appliance Recycling Centers, Inc. and Cardiovascular Systems, Inc.Diamond Foods is a leading branded food company specializing in processing, marketing and distributing culinary nuts and snack products.We purchased Diamond as the company was moving into the higher margin healthy snack market.We have trimmed back our position but continue to own the stock and like the company’s prospects going forward.Appliance Recycling recycles appliances and also operates 20 ApplianceSmart retail stores which sell household appliances.They have a joint venture with GE through which they now recycle all of GE’s appliances in 12 states.The stock has been in an uptrend and we expect that to continue.Cardiovascular Systems develops medical devices for the treatment of peripheral artery disease.Although the stock has pulled back since the end of the quarter, we continue to hold it for the company’s future prospects which include clinical trials on coronary arteries. The Fund’s three biggest losers were Insignia Systems, Inc., EBIX, Inc. and NetScout Systems, Inc.Insignia Systems provides in-store advertising products, programs and services to retailers and consumer packaged goods manufacturers.They received a large settlement from a competitor last spring and paid a $2.00 special dividend in May, but business has been weak this year.The stock has been a big winner for the Fund and we have now sold three quarters of our original position. Ebix provides internet-based software applications, exchanges and related services to the insurance industry.We 1 initially purchased the holding over five years ago and it has performed very well over time, but has pulled back since this spring with the market.NetScout makes software for monitoring and managing high-speed computer networks.We purchased the stock in 2009 after it had pulled back in a difficult market and was trading at 10X trailing earnings.This stock has also been weak since this spring, but the company recently announced a strong third quarter. The table below shows the Fund’s performance for various periods ended September 30, 2011. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire 2000® Composite 500® Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 9.95%
